Citation Nr: 1551052	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10 34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a bilateral foot disability, to include whether separate ratings are warranted for each foot. 

2.  Entitlement to an effective date earlier than February 21, 2012 for the grant of service connection for bilateral retrocalcaneal bursitis and neurofibromas associated with the bilateral foot disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active duty service from September 2005 to August 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO in Salt Lake City, Utah.

In December 2012 and January 2014, the Board remanded the increased rating claim to the RO for additional development.  In January 2014, the Board recharacterized the appeal as including a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal has since been returned to the Board for further appellate action.  

The Board has recharacterized the issues on appeal to include an effective date issue not specifically developed in the appeal.  The Board finds that the appeal of the initial rating adequately encompasses the issue (Fenderson v. West, 12 Vet. App. 119, 126 (1999)), and the Board has characterized this matter as a separate issue only to ensure that appropriate action is taken to implement the Board's decision.  


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent schedular rating for the entire period on appeal.  

2.  The date entitlement to service connection for retrocalcaneal bursitis and neurofibromas arose is prior to the date of claim of entitlement to service connection for a bilateral foot disorder, which was in turn received within one year of service separation.  

3.  Since February 21, 2012, the Veteran's bilateral foot disability has been manifested by plantar fasciitis, metatarsalgia, and neurofibromas, productive of severe impairment of each foot.

4.  Prior February 21, 2012, the Veteran's bilateral foot disability was manifested by plantar fasciitis, metatarsalgia, and neurofibromas, productive of moderately-severe impairment of each foot.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 18, 2009 for the grant of service connection for retrocalcaneal bursitis and neurofibromas of the bilateral feet have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5101 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2015).

2.  Since February 21, 2012, the criteria for a disability rating of 30 percent for the right foot disability are met; the criteria for a rating in excess of 30 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

3.  Prior to February 21, 2012, the criteria for a disability rating of 20 percent for the right foot disability are met; the criteria for a rating in excess of 20 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

4.  Since February 21, 2012, the criteria for a disability rating of 30 percent for the left foot disability are met; the criteria for a rating in excess of 30 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

5.  Prior to February 21, 2012, the criteria for a disability rating of 20 percent for the left foot disability are met; the criteria for a rating in excess of 20 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

6.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of TDIU Claim

Subsequent to the Board's January 2014 remand, the RO assigned a disability rating of 100 percent for posttraumatic stress disorder (PTSD), effective August 18, 2009, the day after service separation.  

The Board may dismiss any appeal which fails to raise a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  

Here, there is no dispute of fact, as a schedular 100 percent rating is in effect for the entire period on appeal.  There is also no dispute of law, as the basic criteria for TDIU include the requirement that "the schedular rating is less than total."  See 38 C.F.R. § 4.16(a).  Accordingly, the Board finds that dismissal is appropriate.

Rating for Bilateral Feet

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson, 12 Vet. App. 119.  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The current appeal arises from a claim of entitlement to service connection for a bilateral foot disorder received at the RO on March 4, 2009 (prior to service separation).  In an August 2009 rating decision, the RO granted service connection for bilateral plantar fasciitis and assigned an initial rating of 0 percent under Diagnostic Code 5276, effective August 18, 2009, the day following service separation.  

In a March 2012 rating decision, the rating for the service-connected foot disability was increased to 30 percent, still rated under Diagnostic Code 5276, effective August 18, 2009.  In a September 2015 rating decision, the service-connected bilateral foot disability was expanded to include retrocalcaneal bursitis and neurofibroma of the bilateral feet as secondary to plantar fasciitis, effective February 21, 2012.  However, the single 30 percent rating was maintained.  

The Board notes initially that the effective date of the inclusion of additional foot disabilities associated with the service-connected bilateral foot disability was established to correspond to the February 2012 VA examination report which found those diagnoses to be related to the service-connected disability.  To the extent this addition supports a higher disability rating, as the Board finds later in this discussion, the effective date should be the later of the date entitlement arose or the date of the claim.  38 C.F.R. § 3.400(o)(1).  

In this case, the February 2012 and June 2015 examination reports identify with reasonable specificity the date of incurrence of the additional disabilities.  The metatarsalgia, bursitis, and neurofibromas were found to have started in October 2008.  This is prior to service separation.  As the entire period since service separation is under consideration here, and as this question impacts the rating that can be assigned during this period, the Board finds that the effective date for these additional diagnoses should be August 18, 2009, the day after service separation and the imputed date of claim, the claim having been received within one year of service separation.  

The February 2012 examiner also noted additional neurological damage resulting from "Topaz" and "Astym" treatment modalities in February 2011.  As will be discussed in detail below, the evidence of record does not permit differentiation of the various neurological symptoms; accordingly, the Board has considered all neurological symptoms as part of the service-connected neurofibromas.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Diagnostic Code 5276 applies to the condition of acquired flatfoot (pes planus).  Mild flatfoot with symptoms relieved by built-up shoe or arch support warrant a 0 percent rating.  A 10 percent rating requires moderate flatfoot; weight-bearing line over or medial to great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating for a bilateral condition requires severe flatfoot; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating for a bilateral condition requires pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances. 

As noted above, the current service-connected diagnoses include metatarsalgia of both feet, plantar fasciitis of both feet, and neurofibromas of both feet.  While the Veteran has always been rated in accordance with the criteria for pes planus, she has not been diagnosed with this condition at any time pertinent to this appeal.  The Board notes that the criteria under Diagnostic Code 5276 include findings specific to pes planus.  Indeed, in order to obtain the next higher 50 percent rating, the evidence must demonstrate "pronounced flatfoot."  As the evidence does not demonstrate any degree of flatfoot, the Board finds that Diagnostic Code 5276 is not appropriate to rate the Veteran's foot disability.  This finding is consistent with the Veteran's assertions.  She has specifically requested that her bilateral foot condition be evaluated as a foot injury under Diagnostic Code 5284.  

Diagnostic Code 5284 applies to "other" foot injuries.  The Board interprets this as indicating injuries other than those set out in Diagnostic Codes 5276-5283.  In addition to pes planus, the other conditions set out in the rating schedule include weak foot (5277), claw foot or pes cavus (5278), anterior metatarsalgia (5279), hallux valgus (5280), hallux rigidus (5281), hammer toe (5282), and malunion or nonunion of tarsal and metatarsal bones (5283).  

Of these codes, several include maximum ratings less than the combined 30 percent already assigned (5277, 5279, 5280, 5281, 5282).  Diagnostic Code 5278 requires a condition "claw foot" or pes cavus, which is not diagnosed in this case; and, Diagnostic Code 5283 requires malunion or nonunion of the tarsal and metatarsal bones, which is not present in this case (see July 2010 and February 2012 VA examinations).  The Veteran's feet are affected by traumatic arthritis (February 2012 examination); however, a rating in accordance with arthritis under Diagnostic Code 5003 would also not provide a rating higher than currently assigned.  Therefore, the Board finds that Diagnostic Code 5284 is the most appropriate diagnostic code.  

Under Diagnostic Code 5284, separate ratings for each foot are permitted as appropriate.  A 20 percent rating is available for unilateral foot injury that is moderately severe.  A rating of 30 percent is available for unilateral foot injury that is severe.  A rating of 40 percent is available for unilateral loss of use of a foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board acknowledges that the term "moderately severe" and "severe" are not defined under VA law and appear to have no commonly accepted medical definition.  While the terms are used in the ratings for muscle disabilities, they are specifically defined under those regulations.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning) (citing Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187, 115 S. Ct. 788, 130 L. Ed. 2d 682 (1995)).  

The adjective "severe" is defined in terms of illness as "grave" or "critical."  See severe. Dictionary.com.  Dictionary.com Unabridged. Random House, Inc. http://dictionary.reference.com/browse/severe (accessed: November 25, 2015).

The term "severe" is used throughout the rating schedule, including in Diagnostic Code 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of Diagnostic Code 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level.  

Within the context of Diagnostic Code 5284, moderately severe is a level that is more impaired than moderate, and less impaired than severe.  In order to be characterized as moderately severe under Diagnostic Code 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

The report of VA examination on June 16, 2009 reveals a diagnosis of plantar fasciitis with chronic bilateral foot pain.  Symptoms at that time included tenderness and pain in both feet.  The Veteran reported that one hour of walking or one half-mile was possible; however, no running was possible.  There were no posture or gait abnormalities.  Range of motion was full.  There was no effect on joint motion of pain, weakness, fatigue, or incoordination following repetitive use or flare-ups.  Gait, stance, reflexes, and coordination were normal.  

The report of VA examination on July 15, 2010 reveals complaint of constant pain rated at 4-8 out of 10.  Symptoms of pain, swelling, and stiffness occurred with standing, walking, and at rest.  Fatigability and lack of endurance were present with standing and walking.  The Veteran reported weekly flair-ups of 1 to 2 days duration.  She was able to stand up to one hour and to walk up to one quarter-mile.  On examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing apparent to the examiner; however, there was evidence of tenderness.  There were no skin or vascular foot abnormalities.  The Veteran walked with a normal gait.  There was no associated muscle atrophy.  The examiner noted that the problems associated with the diagnosis included "Severe" bilateral foot pain.  The Veteran was no longer employed and had last worked in March 2010.  The impact of the disability on chores, shopping, exercise, recreation, traveling, and driving was moderate.  Sports were prevented.  However, there was no impact on feeding, bathing, dressing, toileting, or grooming.  

The report of VA examination on February 21, 2012 reveals diagnoses including metatarsalgia, neurofibromas, bilateral retrocalcaneous bursitis, and plantar fasciitis.  The Veteran reported experiencing a limp in the mornings; however, after she stretches she is able to walk without a gait disturbance for up to 10 minutes before onset of acute pain.  Pain was constant and ranged from 3-9 out of 10 in severity.  Range of motion was painful in both feet.  In addition to nerve damage in the arch and anterior aspect of the right foot, and the arch of the left foot, there was swelling in the bilateral heals that would increase in size through the day.  There was skin damage and tissue loss to the heels (worse on the left) with a noted history of cracking and bleeding.  The examiner rated the Veteran's foot injuries as "severe."  

The report of a VA examination in June 2015 reveals complaint of daily sharp foot pain, worse in the mornings and during the night, causing her to limp in the mornings and evenings.  The altered gait caused by plantar fasciitis resulted in the development of the neurofibromas and the metatarsalgia.  The examiner noted an inward bowing of the Achilles tendon on the right, but no marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  The examiner assessed the plantar fasciitis as "moderately severe" in both foot.  The examiner noted that the entire top of the right foot was numb since a procedure in 2011.  In both feet, the examiner found pain on weight bearing and non weight bearing, disturbance of locomotion, and interference with standing.  Flare ups were said to result in pain, weakness, fatigability, and incoordination that significantly limits functional ability when the foot is used repeatedly over a period of time.  This occurs in the mornings and evenings and is worse with weightbearing.  There were no scars on the feet.  There was an impact on employment as she should avoid prolonged standing, which makes her symptoms worse.  Her career occupation is a surgeon, and this job is made very difficult due to her foot pain, the Veteran would have to have accommodations in the operating room, such as being provided a chair to sit on during surgery in order for her to do this occupation full time.

Based on the clinical evidence and the Veteran's assertions, the Board finds that, as of the February 21, 2012 examination, a rating of 50 percent is appropriate for each foot under Diagnostic Code 5284 based on severe impairment.  The Board acknowledges that the examiner noted severe impairment on February 21, 2012, but only noted moderately severe impairment in June 2015.  This was the same examiner in both reports and the symptoms reported by the Veteran were essentially equivalent in both reports.  It is unclear why the examiner thought the overall impairment had lessened in the later report, as this was not addressed.  The Board finds that there is reason to doubt that there was any improvement in the foot disability, and the Board resolves such doubt in favor of a finding of severe impairment.  

While a 40 percent rating is available for complete loss (amputation) or loss of use of a foot under Diagnostic Codes 5265-57, the criteria for such a rating are not met.  The June 2015 and February 2012 VA examiners each found that functional impairment was not so extreme that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  See 38 C.F.R. § 4.63.  Accordingly, the criteria for a rating higher than 30 percent for either foot are not met.  

Prior to the February 21, 2012 examination, the Veteran's symptoms appear to cause noticeably less impairment.  In June 2009, she could walk one half-mile or for one hour, and there were no posture or gait abnormalities.  In July 2010, she could stand for up to one hour and walk for one-quarter miles, and there was no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  The Veteran's gait was also normal and there was no muscle atrophy noted.  

While the July 2010 examiner noted "severe" pain, the impact of the disability on activities of daily life was specifically assessed by that examiner who found moderate impact on chores, shopping, exercise, recreation, traveling, and driver.  While sports were prevented, there was no impact on feeding, bathing, dressing, toileting, or grooming.  Thus, the severity of the Veteran's pain was moderated to the extent that she retained significant ability to function in activities of daily life.  Overall, the Board finds that the level of impairment during this period was moderately severe, and the criteria for a 20 percent rating were met for each foot prior to February 21, 2012.  

The Board acknowledges that the date of the February 2012 examination is not necessarily the date the foot disorder worsened to the extent that a higher rating was warranted.  The effective date for an increased rating must be assigned on the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the VA examination report itself represents the imputed date of claim for an increased rating.  38 C.F.R. § 3.157 (2015).  As set out in the evidence above, this is the earliest date as of which it became factually ascertainable that an increase in disability had occurred so as to warrant an increased rating.  It is therefore, the appropriate effective date for the increased rating.  

In light of the findings of a history of tissue and skin problems as well as multiple neuromas, the Board has considered whether separate ratings for neurological or skin impairment are warranted in this case.  Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the Board finds that the neurological and skin symptoms have in fact been considered under Diagnostic Code 5284.  The Board notes the open-ended structure of Diagnostic Code 5284 which permits consideration of all symptomatology affecting foot function in determining the severity of a foot injury.  Contrasted with other musculoskeletal diagnostic codes, Diagnostic Code 5284 is not restricted to limitation of motion or impairment of a specific joint or group of joints, and contrasted with other foot diagnostic codes, it is not restricted to the symptomatology associated with any specific foot disease or diagnosis.  The Board has not limited its consideration of the Veteran's symptomatology in this case, but has included consideration of all diagnosed foot disorders.  

The Board certainly concedes the hypothetical situation where certain neurological or skin impairment might not fit within the structure of Diagnostic Code 5284; however, such symptomatology has not been reported here.  The Veteran's foot pain has been considered under the current rating because the musculoskeletal pain cannot be distinguished from neurological or skin-related pain.  The Veteran's foot numbness has been considered because it impacts her ability stand, walk, and use her foot in ways that cannot be distinguished from the musculoskeletal injuries.  Accordingly, as the neurological and skin symptoms present in this case have been considered in assigning the rating under Diagnostic Code 5284, the Board finds that the assignment of additional ratings for either foot would constitute pyramiding.  

The Board has considered whether a rating based on neurological impairment in lieu of the rating under Diagnostic Code 5284 might provide a higher overall rating; however, the appropriate diagnostic codes under the schedule for rating neurological disorders provides a similar structure and ratings to Diagnostic Code 5284.  A 30 percent rating is the maximum rating (severe impairment) under the potentially applicable diagnostic codes (5310 and 5311) as identified by the February 2012 examination report.  A 20 percent rating is available for moderately severe impairment under those codes.  The Board finds that such a rating would not be more advantageous at any time pertinent to the appeal than a rating under Diagnostic Code 5284.  

While the Veteran has at times complained of ankle pain associated with her foot symptoms, service connection is not in effect for an ankle disability and the current appeal does not encompass such a claim.  If the Veteran wishes to pursue service connection for an ankle disorder, she must file a claim with the RO. 

To the extent any higher ratings or separate ratings are sought, the Board concludes that the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected foot disabilities are manifested by signs and symptoms such as foot pain, weakness, fatigue, swelling, numbness, and lack of endurance, which impairs her ability to stand and walk for long periods, and which impairs her coordination.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  While the evidence establishes that the Veteran is a surgeon and the inability to stand for long periods impacts her occupation, the Thun analysis does not focus on the particular occupation, but on the symptoms present, and whether those symptoms are contemplated by the rating schedule.  Here, the diagnostic codes in the rating schedule corresponding to disabilities of the feet encompass a wide variety of symptoms.  Indeed, as discussed above, the structure of Diagnostic Code 5284 is open-ended and permits consideration of all factors which impair overall foot function in reaching a determination as to the severity of foot injury.  Also significant, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's foot disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014)."

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to her under the Veterans Claims Assistance Act of 2000 (VCAA).  Moreover, the rating issues arises from the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Therefore, any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for downstream issues following a service connection grant, such as initial rating and effective date claims).  The TDIU claim is being dismissed on the basis of lack of legal entitlement.  Therefore the VCAA does not apply.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii)

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained several medical examinations regarding the rating claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining a VA examination to determine whether the additional diagnoses identified in the record were foot injuries attributable to the service-connected disability.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  











CONTINUED ON NEXT PAGE-ORDER



ORDER

An effective date of August 18, 2009 for the grant of service connection for bilateral retrocalcaneal bursitis and neurofibromas associated with the bilateral foot disability is granted.  

Since February 21, 2012, a disability rating of 30 percent, but not higher, for the right foot disability is granted. 

Prior to February 21, 2012, a disability rating of 20 percent, but not higher, for the right foot disability is granted. 

Since February 21, 2012, a disability rating of 30 percent, but not higher, for the left foot disability is granted. 

Prior to February 21, 2012, a disability rating of 20 percent, but not higher, for the left foot disability is granted. 

The claim of entitlement to TDIU is dismissed.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


